Citation Nr: 1037874	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 
1948, November 1950 to November 1954, and May 1956 to July 
1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Cleveland, Ohio.  
Thereafter the RO in Winston-Salem, North Carolina, assumed 
jurisdiction of the claims file.

In July 2008, the Board denied entitlement to service 
connection for a low back disorder.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Veteran and the Secretary of 
VA (parties) filed a joint motion to vacate the Board decision 
and remand the claim for additional development.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In the joint motion, the parties determined that the December 
2005 fee-basis examiner's opinion was based, in part, on an 
inaccurate factual premise, which made the examination report 
inadequate for rating purposes.  Thus, the Board will remand 
the claim again for examination and a medical opinion.  

However, prior to having the Veteran examined and a medical 
opinion obtained, the Board finds that additional development 
is warranted.  For example, there are records from 1980 
indicating that a back injury had caused the Veteran "to be 
permanently not fit for duty as an AS."  See January 1980 
Narrative Summary, Standard Form 502.  A June 1980 record from 
the U.S. Public Health Service Hospital shows that it found the 
Veteran was "NOT FIT FOR DUTY."  See June 1980 Statement of 
Patient's Treatment, Standard Form 544 (capitals in original).  
This would indicate that the Veteran was performing some sort 
of duty, perhaps with the merchant marine, at that time.  The 
Merchant Marine is NOT a branch of the Armed Forces.

The RO wrote to the Public Health Service and requested any 
existing records related to the Veteran and received a negative 
reply.  However, in the negative reply, it suggested the RO may 
want to contact the National Personnel Records Center, as that 
facility "maintain[ed] medical records on retired and separated 
civilian and military personnel."  See October 2005 letter.  
This was the address it provided:

National Personnel Records Center
Military Personnel Records
9700 Page Avenue
St. Louis, MO  63132-5100.  

The RO did not send a request for records from the National 
Personnel Records Center.  The Board finds that an attempt to 
obtain records from this facility must be made.  

As stated in its July 2008 decision, the Board found that the 
Veteran apparently served in the merchant marine after his 
active military service ended in 1961.  If he did so serve, any 
merchant marine records would be relevant to this claim, and a 
review of http://www.usmm.org/contact.html reveals that:

Service Records for U.S. Maritime Service, 
Army Transport Service, Navy Transport 
Service, Military Sea Transportation Service, 
Military Sealift Command: 

National Personnel Records Center-Civilian Records 
Facility has personnel and medical records of 
former Federal civilian employees from 
approximately 1900 to the present.  Your letter 
should include: 

Full name used during Federal employment
Social Security Number
Date of Birth
Name(s) of Federal employing agency(s)
Approximate dates of Federal employment, especially 
separation 

Please state in your letter the information you are 
seeking. Your request must contain the 
individual's or authorized representative's 
signature. 

National Personnel Record[s] Center
111 Winnebago Blvd.
St. Louis, MO  63118 

The Board will request that the RO/AMC also send a letter to 
this address in an attempt to obtain relevant records.  

Both 1980 documents show the following "Register, Unit, or 
Claim No." of "[redacted]."  This identifying information 
should be included in the two requests that will be submitted 
to the National Personnel Records Center at both of the above 
referenced locations in an effort to secure all pertinent 
evidence.

After the Board had issued its July 2008 decision, it received 
a motion from the Veteran's representative to vacate its 
decision.  Specifically, the Board had made a finding in its 
July 2008 decision that the Veteran had failed to appear for a 
May 2007 RO hearing that had been scheduled.  In the motion, 
the representative stated that the Veteran had appeared for the 
hearing and attached statements from the appellant and his son.  
In these statements, the Veteran and his son stated they 
appeared for the May 2007 hearing and had been informed 
essentially that the Veteran's claim would be granted and there 
was no need to have a hearing.  

In a December 2008 determination, the Board dismissed the 
Veteran's motion to vacate the July 2008 Board decision since 
he had appealed that decision to the Court.  The Board may not 
exercise jurisdiction over a decision which the Veteran had 
appealed to the Court.  See Cerullo v. Derwinski, 1 Vet. 
App. 195, 198-200 (1991).  

Whether the facts alleged by the Veteran and his son after July 
2008 are true is not for the Board to decide at this time.  The 
Board will, however, allow the Veteran another opportunity to 
have a hearing before the RO should he so desire to appear.

Factual Background

The Board will lay out a factual background for the examiner to 
review to avoid a misunderstanding of the facts presented in 
this case.

As stated above, the Veteran had active service from February 
1946 to December 1948, November 1950 to November 1954, and May 
1956 to July 1961.  These are the only service dates that the 
examiner should consider.  In other words, after 1961, the 
Veteran did not have a period of "active duty" as contemplated 
by statute.  See 38 U.S.C.A. § 101(24) (West 2002).

The Veteran has not alleged that he injured his back during his 
first period of service from 1946 to 1948.  Service treatment 
records for that period are silent for any entries related to 
complaints, findings, or treatment for back-related pathology.  
The Veteran did not report back complaints on his 1948 Report 
of Medical History, and the December 1948 Report of Medical 
Examination for Separation assessed his spine and 
musculoskeletal system as normal.  See Volume 3 of claims file 
in white envelope.

An October 1954 Report of Medical Examination shows that 
clinical evaluation of the spine was normal.  Under Item # 73, 
"Notes and Significant or Interval History," there was no 
mention of any back pain.  "Summary of Defects" was blank.  
See Item # 74.  In the October 1954 corresponding Report of 
Medical History completed by the Veteran, he denied ever having 
or having then, "Arthritis or Rheumatism," "Bone, Joint, or 
Other Deformity," and/or "Lameness."  Under the "Physician's 
Summary and Elaboration of all Pertinent Data," the examiner 
did not address back pain.  See Item # 40.  (The Board notes 
that multiple other conditions were listed.)  See Volume 3 of 
claims file in white envelope.

A May 1956 Report of Medical Examination shows that clinical 
evaluation of the spine was normal.  Under Item # 74, "Summary 
of Defects," was written, "Neg[ative.]"  In the May 1956 
corresponding Report of Medical History completed by the 
Veteran, he denied ever having or having then, "Arthritis or 
Rheumatism," "Bone, Joint, or Other Deformity," and/or 
"Lameness."  Under the "Physician's Summary and Elaboration 
of all Pertinent Data," the examiner did not address back pain.  
See Item # 40.  (The Board notes that other conditions were 
listed.)  See Volume 3 of claims file in white envelope.

There were recurrent treatment events during the Veteran's 
final tour of active service.  November 1956 presentations 
noted complaints of back pain, which was attributed to kidney 
pathology.  The December 1956 entry notes only back trouble and 
treatment with aspirin.  A January 1957 entry notes the Veteran 
stated his back hurt, with no further notation, except he was 
told to use heat for relief.  See Volume 3 of claims file in 
white envelope.

An "October" thoracic spine x-ray slip appears to note upper 
back pain and a negative x-ray.  Parenthetically, the Board 
notes that the term, "Thoracic," is not entirely legible and 
neither is the date.  The document indicates that the Veteran 
was 29 years old at the time, and his birth year is 1928, which 
would indicate x-ray was taken in 1957 or 1958.  See Volume 3 
of claims file in white envelope.

An April 1958 entry noted the Veteran's complaints related to 
his back, but physical examination was negative.  A June 1958 
entry noted low backache secondary to a chronic sprain.  See 
Volume 3 of claims file in white envelop.

A July 1958 Report of Medical Examination shows that clinical 
evaluation of the spine was normal.  Under Item # 73, "Notes 
and Significant or Interval History," the examiner noted that a 
chest x-ray revealed spina bifida occulta of T-1 and possibly a 
lesser degree of incomplete fusion of C-7.  The examiner noted 
the abnormalities were congenital and probably of no clinical 
significance."  Under Item # 74, "Summary of Defects," the 
examiner wrote acne vulgaris.  In the July 1958 corresponding 
Report of Medical History completed by the Veteran, he denied 
ever having or having then, "Arthritis or Rheumatism," "Bone, 
Joint, or Other Deformity," and/or "Lameness."  Under the 
"Physician's Summary and Elaboration of all Pertinent Data," 
the examiner did not address back pain.  See Item # 40.  (The 
Board notes that other conditions were listed.)  See Volume 3 
of claims file in white envelope.

An October 1958 entry noted the Veteran's complaints of upper 
back and chest pain, and the examiner also noted a history of 
upper back lumbago.  An entry of approximately one week later 
noted the prior visit, the July 1958 Report of Medical 
Examination, and also noted the finding of the congenital 
defect on the July 1958 x-ray.  

The Veteran was referred to the Army Hospital, Frankfurt, 
Germany, for an orthopedic evaluation.  An October 30, 1958 
orthopedic entry notes a history of intermittent back pain of 
many years duration.  Physical examination revealed spasm of 
the lumbosacrals on the right, but no tenderness.  Range of 
motion was good.  The examiner assessed "No orthopedic disease 
found" and recommended exercise and heat.  See Volume 3 of 
claims file in white envelope.

A February 1959 Report of Medical Examination shows that 
clinical evaluation of the spine was normal.  Under Item # 74, 
"Summary of Defects," the examiner noted pes planus and a 
tattoo on the right arm.  In the February 1959 corresponding 
Report of Medical History completed by the Veteran, he denied 
ever having or having then, "Arthritis or Rheumatism," "Bone, 
Joint, or Other Deformity," and/or "Lameness."  Under the 
"Physician's Summary and Elaboration of all Pertinent Data," 
it was blank.  See Volume 3 of claims file in white envelope.

A June 1961 Report of Medical Examination shows that clinical 
evaluation of the spine was normal.  Under Item # 74, "Summary 
of Defects," the examiner noted astigmatism.  In the June 1961 
corresponding Report of Medical History completed by the 
Veteran, he denied ever having or having then, "Arthritis or 
Rheumatism," "Bone, Joint, or Other Deformity," and/or 
"Lameness."  Under the "Physician's Summary and Elaboration 
of all Pertinent Data," the examiner did not address back pain.  
See Item # 40.  (The Board notes that other conditions were 
listed.)  The examiner wrote, "No other serious illness or 
injury."  See Volume 3 of claims file in white envelope.

A January 1980 clinical record shows that the examiner wrote 
the Veteran gave a history of low back pain lasting for many 
years causing him to be permanently not fit for duty as an 
"AS."  He noted the onset of right leg pain in May 1979.  The 
Veteran underwent a lumbar myelography at that time, and he was 
returned to orthopedics outpatient clinic that same month.  See 
Volume 1 of claims file.

In June 1980, the Veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, seeking entitlement to 
a permanent and total disability evaluation for pension 
purposes.  When asked the "Nature of sickness, disease, or 
injury for which this claim is made the date each began," the 
Veteran wrote, "Low Back Sprain - 5/79."  See Item # 24.  When 
asked if he had received any treatment while in service, the 
Veteran wrote, "None."  See Item # 26A.  When asked to list 
civilian physicians and hospitals where he was treated for any 
sickness, disease, or injury shown in Item 26A, the Veteran 
wrote, "None."  See Item # 27A.  When asked if there were 
persons other than physicians who knew any facts about any 
sickness, disease, or injury shown in Item 26A, the Veteran 
wrote, "None."  He stated he last worked on May 15, 1979 and 
had been a photographer.  See Volume 1 of claims file.

A June 1980 clinical record from the U.S. Public Health Service 
Hospital shows that the Veteran was diagnosed with right-sided 
sciatica, chronic low back pain, and left thigh pain.  He was 
determined to be "permanently not fit for duty."  See Volume 1 
of claims file.

An August 1982 private hospitalization record shows that Dr. 
Morales noted the Veteran had been previously treated at 
another hospital over the past several years.  Dr. Morales 
stated that the Veteran gave a history of being involved in an 
elevator accident approximately three and one-half years ago.  
The appellant was recorded to report that since then he had had 
back and right leg problems.  He continued to complain of back 
and right leg pain.  Dr. Morales entered a final diagnosis of 
mechanical instability of the lumbosacral spine.  In an 
addendum, the examiner reported the bone scan findings.  See 
Volume 2 of claims file.

In a separate August 1982 private medical record, Dr. Morales 
stated that the Veteran reported a history of back pain while 
as an "American seaman and in 1968 was permanently made nonfit 
for duty."  (The Veteran was not on active duty in any 
branch of the armed forces in 1968.)  The Veteran reported 
that his back improved after that, but was laid up in 1971 with 
back problems for a few weeks.  After that, he reported, he had 
"no problem with his back whatsoever until an accident which 
occurred in 1979[,] when an elevator crashed into the roof of a 
building."  After this incident, the Veteran reported 
intermittent low back and right leg pain.  Dr. Morales noted 
that the Veteran was a photographer at that time.  See Volume 2 
of claims file.  The Veteran underwent a myelography, x-rays, 
and a bone scan at that time, which results are in the claims 
file.  See Volume 2 of claims file.  

A May 1987 VA examination report shows that the examiner wrote 
the Veteran had a 17-year history of low back pain.  This would 
place the onset of his low back pain in approximately 1970.  X-
rays were taken at that time.  The examiner diagnosed low back 
syndrome with degenerative disc disease at L5-S1, without 
radiculopathy.  See Volume 1 of claims file.

VA treatment records show the Veteran complained of low back 
pain in February 1990, August 1990, and February 1991.  See 
Volume 2 of claims file.  

April 1998 VA x-rays of the lumbosacral spine showed a 
suggestion of minimal left convex lumbar scoliosis, which the 
examiner stated was probably due to patient positioning.  There 
appeared to be sacralization of L5 and L4-L5 disc space 
narrowing and a vacuum phenomenon consistent with degenerative 
disc disease at L4-L5.  See Volume 1 of claims file.

A December 2003 VA treatment record shows that the Veteran was 
seen for intermittent back pain.  The examiner wrote, "He 
reports pain in the back since 1968 as a result of falling from 
a counter and landing on a guidewire when he was working.  The 
pain at times is worse but overall the patient reports the pain 
has not increased in intensity.  He has noted no paresthesia 
and has no radiation of pain to the lower extremities."  
Following physical examination, the examiner stated the 
Veteran's back pain was stable.  See Volume 1 of claims file.

The first documentation of the Veteran attributing the low back 
disorder to service is in his April 2005 informal claim.  See 
VA Form 21-4138, Statement in Support of Claim, in Volume 1 of 
claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain the 
records from the Veteran's service in the 
Merchant Marines, which search should include 
the date range from 1962 to 1980.  Send a 
request to each of the following 
addresses:

National Personnel Records Center
Military Personnel Records
9700 Page Avenue
St. Louis, MO  63132-5100. 

National Personnel Records Center
111 Winnebago Blvd.
St. Louis, MO  63118 

In both letters, the RO/AMC should provide 
the following information:
*	Full name used during Federal employment
*	Social Security Number
*	Date of Birth
*	Name(s) of Federal employing agency(s)
*	Approximate dates of Federal employment, 
especially separation.  The appellant 
may have served in the merchant marine 
at times between 1961 and 1980, with no 
additional service after 1980.  If these 
dates are in error the appellant should 
immediately inform VA, supply VA with 
the correct dates, and evidence to 
corroborate his assertion.
*	Also include the "Register, Unit, or 
Claim No." of [redacted]. 

If a negative response is received from the 
applicable facility, such should be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  The RO/AMC should clarify with the 
Veteran whether he wants an RO hearing.  If 
he wants a hearing, the RO should schedule 
one.

3.  Once the development under item 1 is 
completed to the extent possible, the RO/AMC 
must schedule the Veteran for a VA 
examination with a physician.  

The claims folder, including the service 
treatment records, and a copy of this remand 
is to be made available to the physician for 
review in conjunction with the examination.  
This remand provides most of the factual 
background that the examiner must consider, 
however, the examiner must review the claims 
file in its entirety, as there are x-rays, 
myelographies, and a bone scan which findings 
were not reported above.  The examiner is 
informed that Veteran's service treatment 
records are in a white envelope in volume 3 
of the claims file, and the Board has placed 
them in chronological order.  The specific 
service treatment records discussed above 
have been identified by placing a paperclip 
on the record.  Additionally, in light if he 
development outlined above, it is possible 
that the RO/AMC obtained additional records 
that the Board has not described above.  All 
records, to include all service treatment 
records and any additional records obtained 
in connection with this remand must be 
considered.

The examiner is informed that the Veteran's 
service dates for VA compensation purposes 
are:

*	February 1946 to December 1948
*	November 1950 to November 1954
*	May 1956 to July 1961.  

These are the only service dates that the 
examiner should consider when answering the 
question regarding whether the Veteran 
incurred a low back disorder during active 
duty.  In other words, after 1961, the 
Veteran did not have a period of "active 
duty" as contemplated by statute.  See 
38 U.S.C.A. § 101(24).

Based on a review of the entire claims 
folder, the content of this remand, and the 
results of the examination, the examiner must 
opine whether it is at least as likely as not 
that the Veteran has a current low back 
disorder that had its onset during active 
duty.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" 
means 50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of the low back disorder is unknowable.

The VA examiner must append a copy of 
their curriculum vitae to the examination 
report.

3.  The RO should review the examination 
report and medical opinion to ensure that it 
is in complete compliance with the directives 
of this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for a low back disorder.  If the 
benefit is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

